Citation Nr: 0506060	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
The veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
a hearing loss disability, and tinnitus were denied.

In December 2003, the Board remanded the appeal to obtain 
additional evidentiary development.  After completing the 
Board's requested development and readjudicating the claims, 
in September 2004, the RO granted service connection for 
PTSD, and assigned a rating of 70 percent, effective October 
16, 2000.  The RO denied the claims for service connection 
for hearing loss and tinnitus.  Accordingly, the issue in 
controversy with regard to service connection for PTSD is no 
longer in dispute; this matter is resolved.  The issues of 
entitlement to service connection for hearing loss and 
tinnitus have been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran engaged in combat with the enemy.

3.  The veteran's hearing loss and tinnitus disorders are not 
related to active military service.




CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in, 
aggravated by, or related to active military service, nor may 
in-service occurrence be presumed.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 
(2004).

2.  The veteran's tinnitus was not incurred in, aggravated 
by, or related to active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during a period of 
war.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including other organic 
disease of the nervous system, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes (1) active 
duty, any period of active duty for training during which a 
person was disabled or died from a disease or injury; and (2) 
any period of inactive duty training during which a person 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
"Active duty" is defined as full-time duty in the Armed 
Forces, other than active duty for training.  38 C.F.R. 
§ 3.6(b)(1).  "Active duty for training" is defined as 
"[f]ull-time duty performed by members of the National Guard 
in any State under 38 U.S.C. §§ 101(22)(c); 
38 C.F.R. § 3.6(c)(3).  "Inactive duty for training" is 
defined as "[d]uty (other than full time duty) performed by a 
member of the National Guard in any State under  or the prior 
corresponding provisions of law."  38 C.F.R. § 3.6(d)(4).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



Factual Background and Analysis

In this case, the veteran engaged in combat with the enemy 
during service.  The veteran served in Vietnam from July 10, 
1969, to July 24, 1969, and reports from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
confirm that his unit, 198th Light Infantry Batallion S-3, 
was exposed to mortar attacks and ground fire on July 15, 
1969.  See DD Form 214 and unit reports received in August 
2002; VAOPGCPREC 12-99.  When a combat veteran seeks to show 
service incurrence using 38 U.S.C. § 1154(b), there are three 
sequential determinations that must be made.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

First, it must be determined that the veteran has proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Satisfactory evidence 
is evidence sufficient enough to produce a belief that a 
thing is true, credible evidence.  Second, it must be 
determined that the proffered evidence is consistent with the 
circumstances, condition, or hardships of such service.  If 
these two criteria are met, a factual presumption arises that 
the alleged injury or disease is service-connected, unless 
rebutted by clear and convincing evidence to the contrary.  
It is noted that Collette does not obviate the other 
requirements set forth in Caluza (i.e., current disability 
and medical nexus); rather, the first sentence of section 
1154(b) relates only to incurrence - that is, what happened 
in service.  Wade v. West, 11 Vet. App. 302, 305 (1998).

The veteran maintains that his hearing loss and tinnitus are 
related to acoustic trauma sustained from hearing the 
explosion of mortars during active military service.  As 
previously noted, the service administrative records and the 
unit reports from USASCRUR substantiate the veteran's 
assertions.  Accordingly, the evidence demonstrates that the 
veteran incurred excessive noise from mortar attacks in 
service.  The veteran's assertions are consistent with the 
circumstances, hardships and conditions of his service.  
Dambach v. Gober, 223 F.3d 1376 (Fed. Cir. 2000). 

Because the evidence of record satisfies the aforementioned 
statutory criteria, it is factually presumed that the veteran 
incurred excessive noise exposure during service.  However, 
it need not be presumed that the veteran's in-service 
incurrence is related to his current hearing loss or tinnitus 
disorders.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d. 389, 
393.  Again, to establish entitlement to service connection, 
there must be evidence of a nexus between the in-service 
event and the current disability (medical evidence).  Caluza, 
supra.  

In this case, the probative and persuasive evidence weighs 
against the veteran's claims.  Even though a combat veteran 
may use lay testimony to show in-service incurrence, he must 
nevertheless proffer medical evidence to establish its nexus 
to service.  Here, there is no competent medical evidence of 
record establishing that the veteran's hearing loss and 
tinnitus are in any way related to any in-service noise 
exposure, and the veteran is not competent to assert such.  
As demonstrated below, the competent medical evidence does 
not create a nexus between the veteran's current hearing loss 
and tinnitus and service or any event from service. 

In this case, the service medical records dated from 1968 to 
1970 are silent with regard to any complaints of or findings 
related to hearing loss or tinnitus.

The service medical records associated with the veteran's 
service in the National Guard show on enlistment examination, 
clinical evaluation was normal, and on audiometric 
examinations in May 1978, May 1982 and August 1986, his 
hearing was within normal limits.  Although examination in 
September 1990 revealed hearing loss, the medical report does 
not indicate that the veteran's hearing loss was incurred in 
or aggravated by active duty. 

Medical reports from Craddock Health Center dated from 
December 1992 to February 1993 and March 1993 VA examination 
reports also do not reference the disorders.

Thereafter, the record is void of any medical reports until 
August 2000, and even at that time, VA outpatient treatment 
reports dated from August 2000 to September 2000 do not 
reference hearing loss or tinnitus.  

VA outpatient treatment reports dated from January 2001 to 
June 2001 show that the veteran's hearing loss disorder was 
initially noted during a psychiatric interview in January 
2001.  At that time hearing impairment was noted.  A March 
2001 VA Audiology Report substantiated the January 2001 
impression.  The reports do not attribute the veteran's 
hearing impairment to service or any event of active military 
service.  It is acknowledged that a June 2001 VA progress 
note records an Axis III diagnosis of hearing impairment and 
an Axis IV notation of exposure to combat in the Vietnam War 
in Axis IV.  Nonetheless, the record indicates that the 
veteran's diagnoses were based solely upon the veteran's 
historical recollection.  Thus, the examiner's notation is 
not competent to relate the veteran's hearing loss to active 
military service.  See generally, LeShore v. Brown, 8 Vet. 
App. 406 (1995) (A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

On VA examination dated in December 2001, the veteran 
reportedly was around mortars without the use of ear 
protection.  He also noted that he had served with the 
National Guard for 19 years, and in the guard he was around 
mortars and tanks.  The veteran then stated that after 
service he worked in construction and worked in a textile 
mill for fourteen years.  After examination, the diagnoses 
were mild to moderately severe sensorineural hearing loss in 
the right ear and moderate to moderately severe sensorineural 
loss in the left ear.  The examiner did not relate the 
veteran's disorders to service.

VA outpatient treatment reports dated from January 2002 to 
August 2004 and an August 2004 statement from a VA therapist 
primarily show treatment for unrelated disorders.  Although 
the reports contain notations of an Axis III diagnosis of 
hearing impairment and an Axis IV notation of exposure to 
combat in the Vietnam War in Axis IV, as previously noted, 
those notations, which were based solely on the veteran's 
historical recollection, are not competent to relate the 
veteran's hearing loss and tinnitus to active military 
service.  See generally, LeShore, supra.; Swann v. Brown, 5 
Vet. App. 229 (1993).

Finally, in an August 2004 medical opinion, a VA examiner 
found that a thorough review of the veteran's claims file 
established that his hearing loss and tinnitus are not 
related to military service.  The examiner reasoned that the 
veteran had normal hearing on discharge from active service 
and that hearing tests in 1982 and 1986, while serving in the 
National Guard, were within normal limits.  The examiner 
added that although it was reported that the veteran's last 
hearing test in 1990 showed mild hearing loss, the veteran's 
hearing loss is more properly attributable to his post-
service civilian jobs where he was exposed to extensive noise 
over prolonged periods.  The examiner also found that this 
same conclusion is appropriate for the veteran's tinnitus 
claim.  Because the examiner thoroughly reviewed the 
veteran's claims file prior to rendering the aforementioned 
opinion and because the findings are consistent with the 
other competent evidence of record, the Board finds that this 
opinion is of great probative value, weighing against the 
veteran's claims.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Given the foregoing, the Board fines that the preponderance 
of the evidence is against the veteran's claims.  The 
competent evidence does not demonstrate that the veteran's 
hearing loss and tinnitus had their onset in service, were 
aggravated by service, or are in any related to active 
military service.  Accordingly, the appeal is denied.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1154(b); 38 C.F.R. 
§§ 3.6, 3.303, 3.304(d), 3.307, 3.309.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in June 2002, Statement of the Case 
dated in October 2002, Supplemental Statement of the Case 
dated in April 2004, and VA letters dated in June 2002 and 
May 2004, VA apprised the veteran and his representative of 
the law applicable in adjudicating the appeal, the reasons 
and bases for the VA decision, and the information and 
evidence needed to substantiate the claim.  In the letters, 
VA told the veteran that to substantiate his claim, he needed 
to demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  There is no indication that any 
correspondence was returned as undeliverable.  VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with active duty 
and duty in the National Guard, reports of VA examinations 
dated from 1993 to 2004; VA outpatient treatment reports 
dated from 2000 to 2004; and private medical reports dated 
from 1992 to 1993.  The veteran was furnished medical release 
of information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

All information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


